The petition by the state of Connecticut for certification for appeal from the Appellate Court, 46 Conn. App. 778 (AC 15834), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that, under the evidence in this case, the third and fourth prongs of State v. Whistnant, 179 Conn. 576, 588 (1980), were satisfied, in that the trial court was required to give a charge on the lesser included offense of larceny in the sixth degree?”
KATZ, J., did not participate in the consideration or decision of this petition.